Citation Nr: 1018958	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right knee, to include as secondary to a service 
connected left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's claim of 
entitlement to service connection for degenerative arthritis 
of the right knee.  

In a statement received at the Board in April 2006, and as 
well from the Veteran's representative in April 2010, service 
connection was requested for a scar of the Veteran's middle 
finger of the left hand due to a kitchen accident in service.  
The Veteran stated that he had never claimed this before.  
The Board points out however that service connection was 
previously granted for a scar of the left middle finger, at a 
noncompensable rating, by an October 1957 rating decision.  
Thus, no issue of service connection for a scar of the left 
middle finger is being referred at this time.  If the Veteran 
would like to file a claim for increase for that disability, 
however, he may do so at any time.


FINDINGS OF FACT

The preponderance of the evidence of record is against a 
finding that the Veteran has any right knee disability 
related to service, or secondary to his service connected 
left ankle disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
the Veteran's active duty military service, may not be 
presumed to have been incurred in or aggravated by service, 
and is not secondary to the Veteran's service connected left 
ankle disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In correspondence dated December 2004 February 2005, and June 
2006, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate his claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
appellant was also specifically informed of the law as it 
pertains to disability evaluations and effective dates by the 
June 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
and VA medical records have been associated with the claims 
file.  All identified and available treatment records have 
been secured.  The Veteran has been informed of the law 
relevant to his claims.  The Veteran was medically evaluated 
in conjunction with this appeal several times.  Therefore, 
the Board finds that the duties to notify and assist have 
been met.

The Veteran and his representative contend that service 
connection is warranted for degenerative arthritis of the 
right knee.  Specifically, they contend that his current 
degenerative arthritis of the right knee is due to the years 
of limping he has done because of his service connected left 
knee disability.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Service connection may be presumed for certain chronic 
diseases, to include arthritis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service (one year), even though there is no evidence of 
such disease during the period of service, provided the 
Veteran had active service of 90 days or more.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2009).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a right knee 
disability.  In this regard, the Board finds that the 
preponderance of the evidence of record indicates that the 
Veteran's current right knee disability is not related to 
service nor is it secondary to any service connected left 
ankle disability.

Initially, the Board notes that the Veteran's service medical 
records, including an August 1956 report of separation, show 
no complaints of, or treatment for, any knee disabilities.  
His service medical records do show that he sustained a 
severe sprain and possible fracture of his left ankle in June 
1955.  This injury required closed manipulation with casting; 
however, his separation examination did not show any 
residuals related to that left ankle injury.  The Veteran was 
granted service connection for the residuals of a left ankle 
sprain at a noncompensable level by a February 1957 rating 
decision.

There is no evidence of record showing any complaints of, or 
treatment for, any right knee disability until a private 
treatment record dated April 1989, when the Veteran reported 
a 15 year history of right knee pain, and was diagnosed with 
degenerative joint disease of both knees.  A November 1995 
private treatment record indicated that the Veteran reported 
developing pain in both knees and the left groin over the 
last five years, to the point that he was barely able to 
walk.  He was diagnosed with severe degenerative joint 
disease of the knee and left hip.

The Veteran was first seen at the VA for right knee problems 
in January 2005, at which time he was diagnosed with right 
knee arthritis.  In conjunction with his claim, the Veteran 
submitted a handwritten statement from one of his VA 
physicians, dated January 2005.  In that statement, the 
physician indicated that the Veteran had been seeing her for 
right knee pain, and that this should be evaluated to 
consider his claim for service connection for right knee 
arthritis, as there is support for the Veteran's claim that 
altered gait caused by his service connected left ankle pain 
"may have precipitated" the significant osteoarthritis in 
the Veteran's right knee.  The Board recognizes this opinion; 
however, it notes that the physician has not provided any 
reasons or bases in support of her opinion, and also points 
out that it is very speculative, in that it indicates that 
the Veteran's altered gait "may" have precipitated 
osteoarthritis, not that it caused osteoarthritis, or that it 
was at least as likely as not the cause of the Veteran's 
right knee osteoarthritis.  Cf. Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Thus the Board finds that this limits the 
probative value of this opinion.

The Veteran received a VA examination in March 2005.  At that 
time, his past medical history was noted, including his in 
service history of severe left ankle sprain/fracture.  
Examination of both knees was conducted, with the right knee 
having more pain, and less range of motion, than the right.  
The Veteran was diagnosed with degenerative arthritis of both 
knees, with the right knee being greater than the left.  The 
examiner indicated that, in his opinion, the Veteran's right 
knee moderate to severe degenerative arthritis was not 
related to his left ankle sprain.  In support of this 
condition, the examiner noted that the Veteran also had 
degenerative changes of the left knee, and indicated that 
with degenerative arthritis presenting in both the Veteran's 
knees, it was likely related to a natural progress. The Board 
finds this opinion particularly probative because it was 
based on a thorough examination of the Veteran and the 
opinion was supported by reasons and bases.

Thus, considering that there is no evidence of record showing 
any right knee disability in service or for many years after 
service, considering the probative value of the medical 
opinions of record, and considering all evidence of record, 
the Board finds that the preponderance of the evidence of 
record is against a finding that the Veteran's right knee 
disability is related to service or secondary to his service 
connected left ankle disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for degenerative arthritis 
of the right knee, to include as secondary to a service 
connected left ankle disability, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


